eDETAILED ACTION

Status of Claims

	Claims 1-17 are pending. 

Information Disclosure Statement

	Applicants’ Information Disclosure Statements filed  09/21/2018 and 10/07/2019, have been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.

ATUTORY TEMPLATE
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-17 are  rejected under 35 U.S.C. 101 because  the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception without significantly more.  
The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  


.  
Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.


1.	Steps drawn to a mental process recited in the claims include correlating amounts of D-isomers in the subject and healthy individuals, e.g., by using equation of claim 4, and making a conclusion (providing a diagnosis) based on such correlation.     As such, the claims are directed to collecting and comparing information (data), comparing information to control data by organizing information through mathematical 


 With regard to claim 4, and claims dependent thereupon, the mathematical concepts recited in the claims include calculating a renal disease index according to the equation of claim 4. 


2.	The claims are also directed to an ineligible natural law or phenomenon namely relationships between the level of D-isomers and presence of renal disease. The relation is a consequence of the way in which an indicator of the renal disease increases or decreases and thus simply describes a relation set forth by a law of nature. As held in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S .Ct. 1289, 1297 (2012), a patent which simply describes a relation that “exists in principle apart from any human action,” namely, the binding between a naturally-occurring protein and its ligand or substrate, is a natural law and patent ineligible subject matter. The correlation between amount of D-amino acids and presence of renal disease is naturally-occurring and thus encompass a natural phenomenon, falling within the judicial exception to patent eligibility.



Step 2A Prong One.


The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception. The analysis of whether a claim integrates a judicial exception into a practical application includes “[identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)” and “evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Id. at Revised Guidance, 84 Fed. Reg. at 54-55.

The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.


The claims address a step of conducting “conducting a treatment and/or prophylaxis of renal disease in the subject so as to control the progression of the medical condition of renal disease”.   Although this limitation indicates that a treatment and/or prophylaxis is to be conducted, it does not provide any information as to how the patient is to be treated, or what the treatment or prophylaxis is, but instead covers any possible treatment that a doctor decides to be relevant.  The “treatment and/or prophylaxis” step fails to meaningfully limit the claim because it does not require any particular application of the recited comparison, and is at best the equivalent of merely adding the words“ apply it ”to the judicial exception.
Moreover, the step ““conducting a treatment and/or prophylaxis of renal disease in the subject so as to control the progression of the medical condition of renal disease” 


Step 2B


Next, the claims as a whole are analyzed to determine if there are additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea.

The claimed method is limited by the step of measuring amount of D-isomer of amino acid by liquid chromatography. Determining amounts of D-amino acids using liquid chromatography is well understood, routine and conventional activity previously known to the industry.    See, for example1 Hamase et al. (J. Chromatogr., 2002, 781, 73-91, section 2.2),  or Hamase et al. (US 2011/0217707), or “Amino Acid and Peptide Chiral Separations Handbook”  (Advanced Separation Technologies Inc., 2005; reference B8 of IDS of 09/21/2018),  or Bruckner et al. (reference B9 of IDS of 09/21/2018),   or Visser et al. (Journal of Chromatography A, v.1218, Issue 40, 2011, 

Viewed individually, these additional non-abstract claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. And when the claims are viewed as a whole, they do not confine the use of the abstract idea to a particular technological application; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

With regard to broadly addressed step of “conducting a treatment and/or prophylaxis of renal disease in the subject so as to control the progression of the medical condition of renal disease” , those skilled in the art would understand that control of the progression of any medical condition, renal disease in particular, by 


Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the recent Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis 

Claims 1,2,4-9  are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagata et al. (Experientia, Volume 48, Issue 10, October 1992,986-988) or Bruckner et al. (J. Chromatography. 614,1993, 7-17) ,  taken together with Hamase et al. J. Chromatogr., 2002, 781, 73-91)

Nagata et al. teach measuring the amounts of D-stereoisomers of amino acids in plasma of patients with renal disease and demonstrate increase in the amounts of  D-serine, D-alanine and D-proline. 

Likewise, Bruckner et al. (J. Chromatography. 614,1993, 7-17) teach elevation in the level of D-Ser and D-Ala in serum of renal failure patients



Although Nagata et al. or Bruckner et al.  do not teach diagnosing renal disease based on the level of D-amino acids, it would be obvious to an artisan that such 

Further, with regard to claims 4,10, and claims dependent thereupon, Nagata et al. or Bruckner et al.  do not teach the same mathematical equations as the instant claims 4; the latter being an index of relative amounts of D-amino acid  in the subject over healthy individuals, or claims 11,13,15,17 addressing a ratio of D-/L- isomers.   Nagata teaches determining levels of D-amino acids and comparison of renal disease patients to healthy.  See Table 1. Further the references teach deterining both the amounts of D- and L- amino acid levels and comparing the levels.   Thus, inasmuch as the reference address determining parameters related to the same problem, using same parameters, applying a modified  mathematical approach without changing the issue being addressed is not sufficient to distinguish over the prior art. The equations themselves are not a patentable subject matter; as to the method steps utilizing particular equations, the use of particular mathematical means would have accomplished the same result, i.e., comparing amounts of D-amino acids in patients vs. healthy. 

Nagata et al. or Bruckner et al. do not suggest the step of “conducting a treatment and/or prophylaxis of renal disease in the subject so as to control the progression of the medical condition of renal disease” (note that said step is unrelated 
Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396


Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The references are provided in IDS; copies of the references are provided in the parent application